internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b07-plr-125230-02 date date legend p x y z a b c d e f x y location state date date date date date date date date dear this letter responds to a letter dated date submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code you have represented the facts to be as follows on date p received plr which rules on similar issues addressed by this letter p seeks a confirmation of the rulings in light of the purchase of a x interest in p by z and the potential use of an alternative chemical reagent used to produce synthetic_fuel in p’s synthetic_fuel facility the facility located at e’s site in location the site plr-125230-02 as described in the ruling_request from p’s authorized representative p is a delaware limited_liability_company taxable as a partnership p constructed owns and operates the facility for producing a solid synthetic_fuel from coal the product using the process described below the facility is a secondary coal recovery system designed by a the facility consists of production lines each of which consists of a which is fed by its associated mixer and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility the facility was constructed pursuant to a written contract entered into by a and b on date a assigned to p all of its rights and obligations under the construction_contract with respect to one facility on date b subcontracted with c to perform the procurement assembly and installation services under the construction_contract p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract on date p received a determination_letter from the district_director for the state district that the facility was placed_in_service prior to date on date x purchased a x interest in p from d pursuant to a purchase agreement as amended on date y purchased the remaining y interest in p from a on date pursuant to a purchase agreement p relocated the facility to the site p has represented that following the relocation the fair_market_value of the original property is more than percent of the facility’s total value the cost of the new property plus the value of the original property p has entered into a sales agency agreement for synthetic_fuel with f an affiliate of e for the sale of the product to unrelated purchasers p has represented that all sales of synthetic_fuel will be to unrelated persons on date x sold its x interest in p to z pursuant to an agreement for purchase of membership interest in exchange for the x interest in p z paid to x an amount of cash at closing and z is obligated to make certain fixed and variable payments to x following the sale z owns x of the interests in p and y continues to own the remaining y interest in p on date y and z also entered into an amended and restated limited_liability_company agreement y remains the manager of p p has supplied a detailed description of the process employed at the facility as described the facility and the process implemented in the facility including the alternative chemical reagents used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 plr-125230-02 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the product produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal the rulings issued in plr which you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the process will produce a qualified_fuel within the meaning of sec_29 the production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 of the code entitling p to the sec_29 credit for qualified_fuel sold to unrelated persons the contract for the construction of the facility constitutes a binding written contract within the meaning of sec_29 of the code the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the allocation of the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of qualified_fuel to unrelated persons because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement the changes in facts since the issuance of plr are the purchase of a x interest in p by z and the potential use of an alternative chemical reagent to produce the synthetic_fuel in the facility as described in the ruling_request by p’s authorized representative the above rulings are not affected by the purchase of a x interest in p by z and the potential use of an alternative chemical reagent to produce the synthetic_fuel in the facility as described in the ruling_request by p’s authorized representative accordingly we re-issue the rulings given in plr thus in summary p with use of the process will produce a qualified_fuel within the meaning of sec_29 plr-125230-02 the production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 of the code entitling p to the sec_29 credit for qualified_fuel sold to unrelated persons the contract for the construction of the facility constitutes a binding written contract within the meaning of sec_29 of the code the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the allocation of the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of qualified_fuel to unrelated persons because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries
